internal_revenue_service number release date index number ---------------------- ---------------------------- -------------------------- in re --------------------------------------- ------------------------------ ---------------------- ------------------------------ - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-151802-06 date april legend legend decedent --------------------- -------------------------------------------------- date -------------------- trust ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- state ---------- dear --------------- correspondence requesting a ruling that pursuant to revproc_2001_38 2001_1_cb_1335 the qualified_terminable_interest_property qtip_election made with respect to a credit_shelter_trust established under the terms of trust is a nullity for federal estate gift and generation-skipping_transfer_tax purposes facts testate on date decedent and decedent’s husband spouse were residents of the facts submitted and representations made are as follows decedent died this is in response to a letter dated date and other during decedent’s lifetime decedent and spouse trustors created a revocable plr-151802-06 state a community_property_state under the terms of article second of decedent’s will all of decedent’s property both real and personal was bequeathed to spouse trust trust under article iii of trust at the death of the first trustor to die the trustee will divide trust into trust a and trust b the trustee will allocate to trust b an amount of the trust estate necessary to take advantage of the maximum federal estate_tax unified_credit the balance of the trust estate will be allocated to trust a_trust provides it is the intention of the trustors that the allocation between trust b and trust a shall be made in such a manner that the unified_credit available to the estate of the deceased trustor and the unlimited_marital_deduction which shall be available to the property allocated to trust a shall be utilized so that no federal_estate_taxes shall be payable by the estate of the deceased trustor who shall first die article i paragraph a provides that trust will be irrevocable after the death of the first trustor to die except as otherwise provided under article iv during the surviving trustor’s life that trustor will be paid the entire income of trust a at least quarterly and may be paid such sums of principal as the trustee deems advisable for surviving trustor’s health maintenance and support if income payments are insufficient to provide adequately for those purposes the surviving trustor may withdraw at any time all of the principal and income of trust a and has a testamentary general power to appoint the assets of trust a remaining at the death of the surviving trustor at the surviving trustor’s death any unappointed assets will be added to trust b and administered under article v under article v during the surviving trustor’s life that trustor will be paid the net_income of trust b the trustee has a right to pay the surviving trustor principal for maintenance and health in the manner to which that trustor has become accustomed if income is insufficient for those purposes the surviving trustor also has a noncumulative right to withdraw annually the greater of dollar_figure or percent from the principal of trust b article v provides for the payment of taxes at the surviving trustor’s death and for the disposition of the remaining assets in trust b and trust a to the issue of the trustors under article viii at the death of either trustor the surviving trustor serves as the sole trustee it is represented that all of decedent and spouse’s separate and community_property was held in trust at the time of decedent’s death and passed on decedent’s death under the terms of trust it is further represented that no property other than decedent’s tangible_personal_property of nominal value passed under the terms of decedent’s will further it is represented that no property either probate or non- probate passed to any person other than spouse plr-151802-06 sec_2001 imposes a tax on the transfer of the taxable_estate of every the taxpayer has requested a ruling that pursuant to revproc_2001_38 decedent’s united_states estate and generation-skipping_transfer_tax return form_706 was timely filed on schedule m of form_706 the executor listed decedent’s community_property interest in all the assets reported on schedules a through i of form_706 as property interests passing to the surviving_spouse and qualifying for the marital_deduction consequently by listing all the assets included in the gross_estate on schedule m the executor made a qtip_election with respect to the assets passing to trust b the assets included in the decedent’s gross_estate that passed to trust a qualify for the marital_deduction under sec_2056 a qtip_election was not required in order for these assets to qualify for the marital_deduction in computing the estate_tax liability the estate claimed a marital_deduction for the value of decedent’s assets passing to both trust a and trust b the return reported an estate_tax liability of zero c b the qtip_election made with respect to the assets passing to trust b established under trust will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2044 and b provides generally that the value of the gross_estate in general under revproc_2001_38 a qtip_election under sec_2056 will be plr-151802-06 b is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where the decedent's will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 election with respect to the value of the property passing to the trust b was not necessary to reduce the estate_tax liability to zero that is the estate_tax liability would have been zero whether or not the election was made with respect to trust b accordingly we rule that the qtip_election with respect to the value of property passing to trust b is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property held in trust b will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in trust b for generation-skipping_transfer_tax purposes under sec_2652 in this case based on the facts submitted and representations made the qtip except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer who requested it sec_6110 plr-151802-06 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trusts provides that it may not be used or cited as precedent branch office of associate chief_counsel enclosure copy for sec_6110 purposes passthroughs and special industries george masnik chief _________________________ sincerely yours
